DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-14 and 17-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Werris (US 10,839,013 B1).
Consider claims 1, 11 and 12:
Werris discloses a method (see Fig. 1 and col. 3, lines 30-36, where Werris describes a system that includes an Online system 140; see col. 19, lines 5-24, where Werris describes implementation with computer processor connected to non-transitory computer readable storage medium), comprising: 
receiving a target unstructured document for determining whether the target unstructured document comprises biased information (see Fig. 2 and col. 4, lines 38-57, where Werris describes that the Online system 140 includes a Machine-learning Module 240 that receives content of articles from Article Identification Module 205; see col. 11, lines 35-40, where Werris describes that the Machine-learning Module 240 predicts a likelihood that an article is biased);
identifying an objective of the target unstructured document by extracting, from the target unstructured document, (i) entities and (ii) relationships between the entities (see Fig. 2 and col. 6, lines 35-53, where Werris describes that the Online system 140 includes an Extraction Module 215 that extracts words and relationships between the words from the received article);
creating a structured knowledge base, wherein the creating comprises (i) creating an entry in the structured knowledge base corresponding to the target unstructured document, from the extracted entities and relationships and other features of the target unstructured document (see Fig. 2 and col. 6, lines 23-34, where Werris describes that the Online system 140 includes an Article Store 210 that stores in a database table the articles and information associated with the articles; see col. 6, lines 50-63, where Werris describes that the extracted words, the relationships between the words, and phrases are stored in the Article Store 210), 
(ii) identifying other unstructured documents having a similarity to the target unstructured document, and (iii) generating an entry in the structured knowledge base corresponding to each of the other unstructured documents, the entry being generated from entities, relationships between the entities, and other features of the corresponding unstructured document (see col. 6, lines 23-63, where Werris describes that extracted words, relationships between the words and phrases of multiple articles are stored in a database table the Article Store 210, each record in the database table corresponds to a different article; see col. 5, lines 40-53, where Werris describes that multiple articles may cover the same story); 
applying a bias detection technique on the structured knowledge base (see Fig. 2 and col. 11, lines 35-40, where Werris describes that the Online system 140 includes a Machine-learning Module 240 which identifies biased content based on words of the article; see col. 6, lines 57-63, where Werris describes that the words of the article are stored in the Article Store 210); and 
providing, based upon a result of the applied bias detection technique, an indication of whether the target unstructured document comprises bias (see Fig. 2 and col. 13, lines 16-26, where Werris describes that the Online system 140 includes a Query module 245 which provides identifications of articles that are likely to be biased; see Fig. 2 and col. 14, lines 21-38, where Werris describes that the Online system 140 includes a User Interface Module 250 that displays the query result to the user).
Consider claims 2 and 13: 
Werris discloses the invention of claims 1 and 12 above. Werris discloses: applying an information extraction algorithm to the target unstructured document (see col. 6, lines 62-63, where Werris describes that the functionality of the extraction module 215 is described in Fig. 3 which is a flow chart of operations; see col. 18, lines 49-62, where Werris describes that algorithms are used to implement the operations performed by computer).
Consider claims 3 and 14: 
Werris discloses the invention of claims 1 and 12 above. Werris discloses: the other features of the target unstructured document are related to the entities in the target unstructured document (see col. 6, lines 50-63, where Werris describes that the extracted words and phrases are stored in the Article Store 210) and wherein the other features of the target unstructured document are identified from a secondary information source (see col. 10, lines 24-26, where Werris describes that phrases are parsed from a training set of articles).
Consider claims 6 and 17: 
	Werris discloses the invention of claims 1 and 12 above. Werris discloses: generating a bias score from the bias detection technique (see col. 11, lines 62-67, where Werris describes generating a likelihood that an article is biased); and wherein a result indicating bias comprises a bias score exceeding a predetermined threshold (col. 12, lines 1-5, where Werris describes predicting an article is biased if the article has at least a threshold likelihood of being biased).
Consider claims 7 and 18: 
	Werris discloses the invention of claims 6 and 17 above. Werris discloses: providing statistics, generated from the bias detection technique, explaining the bias score (see col. 11, lines 62-67 and col. 12, lines 1-5, where Werris describes predicting an article is biased using a threshold likelihood).
Consider claim 8: 
	Werris discloses the method of claim 1 above. Werris discloses: comparing the entry of the target unstructured document against the entries of the other unstructured documents (see Fig. 2 and col. 13, lines 1-26, where Werris describes that the Online system 140 includes a Query Module 245 that identifies recent articles which contain statements that contradict a majority of statement in older articles).
Consider claim 9: 
	Werris discloses the method of claim 1 above. Werris discloses: identifying an event of the target unstructured document from the extracted entities (see Fig. 2 and col. 5, lines 24-39, where Werris describes that the Online system 140 includes an Article Identification Module 205 that identifies an event described in the article).
Consider claim 10: 
	Werris discloses the method of claim 1 above. Werris discloses: the other unstructured documents comprise unstructured documents discussing events corresponding to the event of the target unstructured document (see col. 5, lines 40-53, where Werris describes that the Article Identification Module 205 identifies that multiple articles may cover the same story, each of the articles is associated with the story).
Consider claim 19: 
	Werris discloses the computer program product of claim 12 above. Werris discloses: identifying an event of the target unstructured document from the extracted entities (see Fig. 2 and col. 5, lines 24-39, where Werris describes that the Online system 140 includes an Article Identification Module 205 that identifies an event described in the article); and wherein the other unstructured documents comprise unstructured documents discussing events corresponding to the event of the target unstructured document (see col. 5, lines 40-53, where Werris describes that the Article Identification Module 205 identifies that multiple articles may cover the same story, each of the articles is associated with the story).
Consider claim 20: 
Werris discloses a method (see Fig. 1 and col. 3, lines 30-36, where Werris describes a system that includes an Online system 140; see col. 19, lines 5-24, where Werris describes implementation with computer processor connected to non-transitory computer readable storage medium), comprising: 
receiving a target unstructured document, where a user wants to determine if the target unstructured document contains bias (see Fig. 2 and col. 4, lines 38-57, where Werris describes that the Online system 140 includes a Machine-learning Module 240 that receives content of articles from Article Identification Module 205; see col. 11, lines 35-40, where Werris describes that the Machine-learning Module 240 predicts a likelihood that an article is biased; see Fig. 2 and col. 14, lines 21-37, where Werris describes that the Online system 140 includes a User Interface Module 250 which receives a user request on determining if there is bias in an article);
identifying, from the target unstructured document, entities, relationships between the entities, and other facts (see Fig. 2 and col. 6, lines 35-63, where Werris describes that the Online system 140 includes an Extraction Module 215 that extracts words, relationships between the words, and phrases from the received article);
identifying at least one other unstructured document having a similarity to the target unstructured document, wherein the similarity is based upon a topic of the target unstructured document (see col. 6, lines 23-63, where Werris describes that extracted words, relationships between the words and phrases of multiple articles are stored in a database table the Article Store 210, each record in the database table corresponds to a different article; see col. 5, lines 40-53, where Werris describes that multiple articles may cover the same story); 
extracting entities, relationships between entities, and other facts from the at least one other unstructured document (see col. 6, lines 23-63, where Werris describes that extracted words, relationships between the words and phrases of multiple articles are stored in a database table the Article Store 210, each record in the database table corresponds to a different article); 
generating a structured schema from the target unstructured document and the at least one other unstructured document, wherein the generating comprises creating a record for each of the target unstructured document and the at least one other unstructured document, wherein each record is produced from the entities, relationships, and other facts corresponding to the record (see Fig. 2 and col. 6, lines 23-34, where Werris describes that the Online system 140 includes an Article Store 210 that stores in a database table the articles and information associated with the articles; see col. 6, lines 50-63, where Werris describes that the extracted words, the relationships between the words, and phrases are stored in the Article Store 210; see col. 6, lines 23-63, where Werris describes that extracted words, relationships between the words and phrases of multiple articles are stored in a database table the Article Store 210, each record in the database table corresponds to a different article);
determining whether the target unstructured document includes bias, wherein the determining comprises using a bias detection technique for structured documents on the structured schema (see Fig. 2 and col. 11, lines 35-40, where Werris describes that the Online system 140 includes a Machine-learning Module 240 which identifies biased content based on words of the article; see col. 6, lines 57-63, where Werris describes that the words of the article are stored in the Article Store 210); and 
notifying the user whether bias exists in the target unstructured document (see Fig. 2 and col. 13, lines 16-26, where Werris describes that the Online system 140 includes a Query module 245 which provides identifications of articles that are likely to be biased; see Fig. 2 and col. 14, lines 21-38, where Werris describes that the Online system 140 includes a User Interface Module 250 that displays the query result to the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Werris (US 10,839,013 B1), as applied to claims 1 and 12 above, and further in view of Chen et al. (US 2008/0005778 A1).
Consider claims 4 and 15: 
Werris discloses the invention of claims 1 and 12 above. Werris does not specifically disclose: identifying at least one attribute within the structured knowledge base, wherein the bias detection technique identifies bias with respect to the at least one attribute (see col. 6, lines 50-63, where Werris describes that the extracted words are stored in the Article Store 210; see col. 11, lines 35-45, where Werris describes identifying words that indicate biased content).
	Werris does not specifically disclose: protected attribute.
	Chen teaches: protected attribute (see paragraph 0060, where Chen describes protected attributes in a sample table).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: protected attribute, as taught by Chen to modify the method of Werris in order to have a better privacy protection and business efficiency, as discussed by Chen (see paragraph 0025).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Werris (US 10,839,013 B1) in view of Chen et al. (US 2008/0005778 A1), as applied to claims 4 and 15 above, and further in view of Hannum (US 2015/0100244 A1).
Consider claims 5 and 16: 
	Werris in view of Chen discloses the invention of claims 4 and 15 above. Werris does not specifically disclose: a result where a distribution of favorable outcomes with respect to the at least one protected attribute across the entries of the structured knowledge base is uneven.
	Hannum teaches: a result where a distribution of favorable outcomes with respect to the at least one protected attribute across entries of structured knowledge base is uneven (see paragraph 0023, where Hannum describes a method of sequencing nucleic acids on a genome;      see paragraph 0024, where Hannum describes that sequencing bias often contributes to a non-uniform distribution of reads across the genome).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: a result where a distribution of favorable outcomes with respect to the at least one protected attribute across the entries of the structured knowledge base is uneven, as taught by Hannum to modify the method of Werris in order to have a method that reduces bias, as discussed by Hannum (see paragraph 0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631